     Case 2:19-cv-02374-KJM-JDP Document 94-1 Filed 09/09/21 Page 1 of 5


 1   ANTHONY J. DECRISTOFORO, SBN 166171
     anthony.decristoforo@ogletree.com
 2   PAUL M. SMITH, SBN 306644
     paul.smith@ogletree.com
 3   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
 4   500 Capitol Mall, Suite 2500
     Sacramento, CA 95814
 5   Telephone:     916-840-3150
     Facsimile:     916-840-3159
 6
     Attorneys for Defendant
 7   VELOCITY TECHNOLOGY
     SOLUTIONS, INC.
 8
                                        UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   GARRISON JONES,                                               Case No. 2:19-cv-02374-KJM-JDP

12                      Plaintiff,                                 DECLARATION OF ANTHONY J.
                                                                   DECRISTOFORO IN SUPPORT OF REPLY
13              v.                                                 TO PLAINTIFF’S OPPOSITION TO
                                                                   DEFENDANT’S MOTION FOR SUMMARY
14   VELOCITY TECHNOLOGY SOLUTIONS,                                JUDGMENT
     INC.; SHAUNA COLEMAN, individually
15   and as H.R. Director of Velocity Technology                   DATE:     September 16, 2021 1
     Solutions; CHRIS HELLER, individually and                     TIME:     10:00 AM
16   as General Counsel of Velocity Technology                     LOCATION: Courtroom 9, 13th Floor
     Solutions; STEVEN KLOEBLEN,                                             501 I Street
17   individually and as CEO of Velocity                                     Sacramento, CA 95814
     Technology Solutions; MICHAEL
18   BALDWIN, individually and as an employee                      Complaint Filed: November 25, 2019
     of Velocity Technology Solutions.                             Trial Date:       None Set
19                                                                 Magistrate Judge: Hon. Jeremy D. Peterson
                        Defendants.                                District Judge:   Hon. Kimberly J. Mueller
20

21              I, Anthony J. DeCristoforo, declare:

22              1.      I am an attorney duly licensed to practice law before all courts of the State of

23   California. I am a Shareholder at the law firm of Ogletree, Deakins, Nash, Smoak & Stewart P.C.,

24   counsel of record for Defendant Velocity Technology Solutions, Inc. (“Defendant”) in the above-

25   entitled action. Other than as described on information and belief, the following facts are within my

26   personal knowledge and, if called as a witness herein, I can completely testify thereto. As to facts

27   described on information and belief, I am informed and believe them to be true.

28   1
         The Court has vacated the hearing on this Motion. [DKT 90].
                                                                  1                       Case No. 2:19-cv-02374-KJM-JDP
            DECLARATION OF ANTHONY J. DECRISTOFORO IN SUPPORT OF REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR
                                                         SUMMARY JUDGMENT
     Case 2:19-cv-02374-KJM-JDP Document 94-1 Filed 09/09/21 Page 2 of 5


 1          2.       Attached as Exhibit A is a true and correct copy of a letter dated May 22, 2018, that,
 2   on information and belief, was sent by the Plaintiff to the United States Department of Labor and
 3   which Plaintiff refers to in his Opposition as a thank you letter. Oppo. [DKT 88] at 10. This letter
 4   bears the subject line “Formal FMLA Complaint against Velocity Technology solutions (sic).”
 5          I declare under penalty of perjury under the laws of the State of California that the foregoing
 6
     is true and correct and that this declaration was signed on September 9, 2021, in Sacramento,
 7
     California.
 8

 9

10                                                        /s/ Anthony J. DeCristoforo
                                                          ANTHONY J. DECRISTOFORO
                                                                                                                 48478040.1
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                               2                       Case No. 2:19-cv-02374-KJM-JDP
         DECLARATION OF ANTHONY J. DECRISTOFORO IN SUPPORT OF REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR
                                                      SUMMARY JUDGMENT
Case 2:19-cv-02374-KJM-JDP Document 94-1 Filed 09/09/21 Page 3 of 5
Case 2:19-cv-02374-KJM-JDP Document 94-1 Filed 09/09/21 Page 4 of 5
Case 2:19-cv-02374-KJM-JDP Document 94-1 Filed 09/09/21 Page 5 of 5
